                          United States District Court
                        Western District of North Carolina
                               Statesville Division

           Betty Jo Dunn,                            JUDGMENT IN CASE

             Plaintiff(s),                             5:19-cv-00095-MR

                 vs.

          Andrew M. Saul,

            Defendant(s).



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 20, 2020 Order.

                                               April 20, 2020




         Case 5:19-cv-00095-MR Document 18 Filed 04/20/20 Page 1 of 1
